Citation Nr: 0939838	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
disability manifested by chest pain.

2.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot with bunion.

3.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, January 2004, and May 
2006 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in North Little Rock, 
Arkansas.  

Although the Veteran requested a videoconference hearing 
before the Board, he failed to attend his hearing scheduled 
for September 2009.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to an initial rating in excess of 10 
percent for arthritis of the left foot is  addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to 
service connection for a disability manifested by chest pain; 
the Veteran was notified of his appellate rights, but did not 
timely file a notice of disagreement.

2.  Evidence received since the October 2001 rating decision 
is cumulative of the evidence of record at the time of the 
prior denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The evidence of record throughout this appeal reflects 
subjective complaints of occasional left foot pain with no 
more than mild to marked hallux valgus of the left foot with 
bunion of the great toe manifested by occasional pain, 
tenderness to palpation, and an ability to actively and 
passively flex and extend the great toe; there is no evidence 
of any surgical correction of this disability. 

4.  The competent evidence demonstrates no more than moderate 
lateral instability of the right knee throughout the entirety 
of this appeal.  

5.  The competent evidence demonstrates no more than slight 
lateral instability of the left knee throughout the entirety 
of this appeal.  

6.  It is not shown that the symptoms associated with the 
Veteran's service-connected right lower extremity 
disabilities more closely resemble that of an amputation of 
the upper thigh.  

7.  Throughout this appeal, the Veteran's degenerative joint 
disease of the left knee has been characterized by subjective 
complaints of pain and stiffness with objective medical 
evidence of arthritis, painful motion, flexion limited to no 
more than 120 degrees, and extension limited to no more than 
2 degrees.  




CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service 
connection for a disability manifested by chest pain is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the October 2001 rating decision 
in connection with the claim of service connection for a 
disability manifested by chest pain is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for an initial compensable rating for hallux 
valgus of the left foot with bunion have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2008).

4.  The criteria for a 20 percent initial rating for 
instability of the right knee have been met as of April 8, 
1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Code 5257 (2008).

5.  The criteria for a 10 percent initial rating for 
instability of the left knee have been met as of April 8, 
1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Code 5257 (2008).

6.  An initial rating in excess of 10 percent rating for 
degenerative joint disease of the right knee is not warranted 
as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5160 
to 5167 (2008).

7.  The criteria for an initial rating in excess of 10 
percent rating for degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was made aware by a letter dated in September 
2003 that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim decided herein.

After careful review of the claims folder, the Board finds 
that letters dated in September 2003 and June 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein, including what 
information and evidence was necessary to establish a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The September 2003 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The September 2003 letter was sent to the Veteran prior to 
the November 2003 rating decision.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  To 
the extent that the June 2006 notice was sent after the 
initial adjudication, the Board finds that any timing defect 
was harmless error because after the notice was provided the 
Veteran was given ample opportunity to submit additional 
evidence in support of his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

With regards to the Veteran's claim to reopen his previously 
denied claim of entitlement to service connection for a 
disability manifested by chest pain, the aforementioned 
September 2003 notified the Veteran of his previous denial in 
October 2001 and the technical meanings of "new" and 
"material" as required by the Court in Kent.  However, he 
was never provided notice as to the reason for the previous 
denial, namely, that in order to reopen his claim he must 
present evidence of a currently diagnosed chronic disability 
manifested by chest pain.  Despite this potentially 
prejudicial error, the Board finds that a remand is not 
necessary because any such notice error was ultimately 
harmless to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (U.S. Apr. 21, 2009).

In this regard, the January 2004 rating decision which denied 
the Veteran's request to reopen his previously denied claim 
expressly stated that his claim was denied in October 2001 
because there was no evidence of a diagnosed disability, and 
that he had not furnished evidence relating to this fact.  
The Board acknowledges that the January 2004 rating decision 
may not serve as Kent notice, by itself.  However, the Board 
is satisfied that the Veteran demonstrated that he had read 
and understood the January 2004 rating decision by a 
statement made in his March 2004 notice of disagreement that 
he desired to "appeal the decision made on [his] chest by 
showing evidence of an abnormal CXR [chest x-ray] since 
1997."  Under these circumstances, the Board finds that the 
Veteran demonstrated actual knowledge of the need to show 
evidence of a current disability.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the veteran or the 
veteran's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim).  
Additionally, it would be reasonable to assume based on his 
March 2004 statement that he aware of the need to provide 
evidence of a current disability to reopen his claim.  
Therefore, in light of the Veteran's statement, the Board 
finds that a remand for further Kent notice would only 
unnecessarily delay this appeal with no obvious benefit 
flowing to the Veteran.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The Veteran was afforded VA examinations in August 2003 and 
July 2004 for the specific purpose of evaluating the current 
manifestations and severity of his left foot and bilateral 
knee disabilities.  The examination reports clearly reflect 
that the examiners took the principles of 38 C.F.R. § 4.40 
and 4.45 into account with respect to functional loss due to 
pain, weakness, fatigability, and incoordination, in 
evaluating the Veteran's disabilities.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, the examination 
reports reflect that a review of the claims file was 
completed in conjunction with both examinations, and all 
relevant and pertinent findings were reported, including any 
functional impact on the Veteran's daily life and employment.  
As such, the Board finds that the Veteran was provided with 
examinations that are adequate for rating purposes and no 
need for further examination is indicated.  See 38 C.F.R. 
§ 4.2 (2008).  See also Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Historically, the Veteran was denied service connection for a 
disability manifested by chest pain in a December 1999 RO 
rating decision on the basis that his claim was not well-
grounded due to a lack of evidence of a currently diagnosed 
disability.  Following the enactment of the VCAA, the 
Veteran's claim was readjudicated.  The October 2001 RO 
rating decision reflects that the claim remained denied 
because, despite vague complaints of chest pain during 
service and chest x-ray evidence of a density in his right 
lobe, there was no competent evidence that the Veteran had 
been diagnosed with a chronic disability manifested by chest 
pain.  This decision was based on the Veteran's lay 
statements, service treatment records, a November 1999 VA 
examination report, and VA treatment records dated in August 
1998.  The Veteran was notified of the October 2001 rating 
decision and did not timely appeal the RO's decision; thus, 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  In January 2002, the Veteran submitted a 
written statement in which he indicated a desire to "reopen 
his claim" for chest pain.  See also VA Form 21-4138 
received January 28, 2003.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

Since the RO's prior final denial in October 2001, additional 
evidence has been associated with the claims file including 
more lay statements by the Veteran, private medical evidence, 
and VA treatment records dated from 2000 through the present.  
By RO rating decision dated in January 2004, the RO denied 
the Veteran's request to reopen his previously disallowed 
claim.  The Veteran timely appealed this decision and the 
issue is now before the Board for appellate review.  

Following a review of the expanded record, the Board finds 
that the evidence submitted since the October 2001 RO rating 
decision, while mostly new, is not material.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, the 
newly received additions to the record fail to show that the 
Veteran has been diagnosed with a current disability 
manifested by chest pain.  As such, they do not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for a disability manifested by 
chest pain, nor do they raise a reasonable possibility of 
substantiating his previously disallowed claim.  

The newly submitted evidence reflects that the Veteran was 
evaluated by the VA in March 2000 for complaints of chest 
discomfort dating back to 1997.  See VA Primary Care Clinic 
Note date March 2, 2000.  He reported that such discomfort 
was intermittent and unrelated to any specific event, 
including meals, exertion, or position; the pain usually 
lasted about five to ten minutes and then resolved itself 
spontaneously.  See id.  A chest x-ray was obtained which 
showed no acute pulmonary pathology; the assessment provided 
is noncardiac chest pain, probable musculoskeletal etiology.  
There is no indication that the Veteran was evaluated 
further.  However, the record contains additional 
radiological evidence, including a May 2003 CT scan of the 
chest which continued to show a small pulmonary nodule in the 
upper lobe of the right lung, first discovered while the 
Veteran was serving on active duty.  See Chest CT Scan Report 
dated September 30, 1997.  The May 2003 CT report notes that 
the nodule "may represent a benign lesion," but no follow-
up or confirmation of this is evident in the clinical record.  
The most recent radiological evidence is a March 2006 chest 
x-ray taken after the Veteran fell and hurt his left ribs; 
the radiologic report notes that there is no acute 
cardiopulmonary abnormalities evidence, nor is there any 
evidence of pneumothorax or pleural effusion.  

Evidence of record at the time of the October 2001 RO rating 
decision demonstrated that the Veteran had a small nodule in 
his right upper lobe; thus, such clinical evidence is not 
new.  Furthermore, the presence of nodule in the Veteran's 
lung, alone, is not a diagnosed or identifiable underlying 
malady or condition; thus, it cannot constitute evidence of a 
disability.  And without a pathology to which the Veteran's 
symptoms of chest pain and/or lung nodule can be attributed, 
evidence has not been submitted which demonstrates a 
disability or disease for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ('pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.'); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  'In the absence of 
proof of a present disability, there can be no valid claim.'  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See id.

Therefore, absent any competent evidence indicating that the 
Veteran has been diagnosed with a chronic disability 
manifested by chest pain and/or right lung nodule, he has not 
submitted evidence that raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board must deny his 
request to reopen his claim of service connection for such 
disability.  38 C.F.R. § 3.156(a).  

II. Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

A. Hallux Valgus of the Left Foot with Bunion

The Veteran is currently in receipt of a noncompensable (zero 
percent) initial rating for hallux valgus of the left foot 
with bunion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2008).  According to this diagnostic code, a 
compensable rating is warranted for hallux valgus, 
unilateral, that has been operated with resection of the 
metatarsal head, or for severe hallux valgus, unilateral, if 
equivalent to amputation of the great toe.  Id.  

Historically, the Veteran was diagnosed with a marked hallux 
valgus deformity of the left foot while serving on active 
duty.  See Troop Medical Clinic Record dated February 6, 
1997.  Post-service medical evidence relevant to the current 
appeal period reflects continued x-ray evidence of "mild" 
hallux valgus deformity.  See VA Examination Report dated in 
August 2003; see also Dr. M.A.Q. Treatment Record dated July 
25, 2003 (mild valgus deformity and hammertoe on left).  
There is no indication in the record, nor any assertion by 
the Veteran, of any surgical correction for this disability 
during this appeal.  

The Veteran complained at the August 2003 VA examination of 
pain in his left foot bunion ranging from mild to severe 
which occurs mostly when he is "up and around" on his feet.  
He also reported difficulty pivoting on his left foot.  
Similarly, the Veteran indicated at his July 2004 VA 
examination that he had occasional moderate pain in his left 
foot.  Objective examination of the left foot at the August 
2003 and July 2004 VA examinations revealed hallux valgus at 
25 degrees.  The July 2004 VA examiner also noted some 
tenderness to palpation.  Relevant to the Board's 
determination, however, there was no indication that the 
Veteran did not have function in his left great toe 
equivalent to amputation.  In this regard, he was able to 
actively and passively flex and extend his great toe.  See VA 
Examination Report dated in July 2004; see also VA Podiatry 
Note dated March 24, 2000.  Furthermore, although it was 
noted that the Veteran had significant difficulty ambulating 
on his right foot due to pain and discomfort, no such finding 
was noted for the left foot.  

In sum, the evidence of record throughout this appeal 
reflects no more than mild to marked hallux valgus of the 
left foot with bunion of the great toe manifested by 
occasional pain, tenderness to palpation, and an ability to 
actively and passively flex and extend the great toe.  The 
Board is of the opinion that such evidence does not suggest a 
disability picture which more nearly approximates that 
contemplated by a compensable rating, namely, a severe 
disability picture.  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to a compensable initial rating for this 
disability.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the Rating Schedule.  Furthermore, although the Veteran is 
competent to provide evidence regarding symptomatology, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses), he is not competent to provide an 
opinion regarding the severity of such symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As evidenced 
by the above discussion, medical evidence has characterized 
his disability as "mild" or "marked," but not severe.  The 
Board finds such opinions to be more probative of the 
functional impairment caused by his service-connected 
disability than the Veteran's own lay statements because they 
are provided by medical professionals who have the competency 
to assess the severity of a disability.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

Finally, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no indication that the Veteran's 
hallux valgus of the left foot with bunion would be more 
appropriately rated under a different diagnostic code 
applicable to foot disabilities.  

Therefore, absent competent evidence of symptomatology more 
consistent with a higher disability picture at any time 
during this appeal, the Board concludes that a preponderance 
of the evidence is against the assignment of an initial 
compensable rating for any period of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (the Board 
must consider staged ratings).  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Seeing as a preponderance of the 
evidence is against assignment of a higher initial rating, 
the benefit of the doubt rule does not apply, and this appeal 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Knee Disabilities

Historically, the Veteran was awarded service connection for 
degenerative joint disease of the bilateral knees, 
instability of the right knee, and instability of the left 
knee by an RO rating decision dated in November 2003 and 
assigned separate 10 percent ratings for each disability, 
effective August 19, 2003.  The Veteran appealed these three 
initial ratings as well as the effective date of each award.  
A May 2006 RO rating decision amended the Veteran's award, 
assigning separate 10 percent ratings for degenerative joint 
disease of the left and right knee, effective April 8, 1999.  
No increase was made in the 10 percent ratings assigned to 
his service-connected instability of the right and left knee, 
but the effective date of these initial ratings was changed 
to April 16, 2001.  In assigning an effective date of April 
16, 2001, the RO explained that this was the earliest 
evidence of record of instability in either knee.  
Thereafter, a statement of the case was issued reflecting the 
amended award; the Veteran perfected an appeal as to these 
issues.  

Applicability of the Amputation Rule

As an initial matter, the Board observes that the Veteran is 
in receipt of service connection for a number of disabilities 
of the right and left lower extremities in addition to his 
service-connected knee disabilities.  Specifically, he is in 
receipt of service connection for (1) hallux valgus with 
post-bunionectomy and causalgia of the right foot with 
limited motion of the right ankle and hammertoe deformity, 
rated as 40 percent disabling as of April 8, 1999; (2) 
arthritis of the left foot, rated as 10 percent disabling as 
of January 2, 2002; (3) hallux valgus of the left foot with 
bunion, rated as noncompensable (zero percent disabling); and 
(4) pes planus of the left foot, rated as noncompensable 
(zero percent disabling).  

Pursuant to VA regulations, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed (known as the "Amputation Rule").  38 C.F.R. § 
4.68 (2008).  Pursuant to this rule, amputation of the leg 
not improvable by prosthesis controlled by natural knee 
action is entitled to no more than a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5164 (2008).  The next 
higher rating, 80 percent, requires amputation of the upper 
third of the thigh, and is therefore not analogous to the 
Veteran's service-connected bilateral lower extremity 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5161.

In the present case, the combined rating for all of the 
Veteran's left lower extremity disabilities is presently 10 
percent as of April 8, 1999, 20 percent as of April 16, 2001, 
and 30 percent as of January 2, 2002.  The combined rating 
for all of his right lower extremity disabilities is 50 
percent as of April 8, 1999.  Given that the combined rating 
for neither lower extremity has yet reached 60 percent, the 
Board will consider whether the Veteran is entitled to higher 
initial ratings for his service-connected knee disabilities.  
However, no initial rating will be increased such that his 
combined rating for that lower extremity exceeds 60 percent, 
thereby violating the Amputation Rule.  See 38 C.F.R. § 4.68 
(2008).  

Higher Initial Ratings

Turning to the Veteran's knee disabilities on appeal, 
degenerative joint disease of the left knee is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008) and degenerative joint disease of the right 
knee is rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2008).  According to the RO, 
these ratings were assigned based on x-ray evidence of 
arthritis as well as evidence of painful, but noncompensable, 
motion.  The Veteran is also in receipt of service connection 
for instability of the right and left knee which is rated as 
10 percent disabling for each knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).

VA's General Counsel has held that a separate rating may be 
assigned for instability of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 if (1) a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in 
receipt of a 10 percent rating on the basis of x-ray evidence 
of arthritis and evidence of painful motion.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 
56,704 (1998); 38 C.F.R. § 3.59.  Diagnostic Code 5257 
provides for a 10 percent rating, 20 percent rating, and 30 
percent rating where there is slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

As noted above, the Veteran was awarded service connection 
for degenerative joint disease effective April 8, 1999, the 
date following his separation from active military service.  
However, separate 10 percent evaluations were not assigned 
for instability of the knees until April 16, 2001, on the 
basis that the competent evidence did not demonstrate 
recurrent subluxation or lateral instability prior to such 
date.  See RO Rating Decision dated November 12, 2003.  

Indeed, a review of the post-service medical evidence fails 
to demonstrate any findings of ligamental laxity in either 
knee until April 16, 2001.  On such date, the Veteran 
complained of daily bilateral knee pain to his VA primary 
care physician.  Objective examination of the knees revealed 
bilateral lateral and medial ligament laxity as well as mild 
anterior ligament laxity.  The examining physician also noted 
that the right knee was less stable than the left, and the 
Veteran was referred for strengthening and a brace for his 
right knee to counteract the instability.  See VA Primary 
Care Note dated April 16, 2001.  Thereafter, VA examinations 
dated in August 2003 and July 2004 reflect continued 
objective findings of ligamental laxity.  Specifically, both 
VA examiners found medial instability in both knees and 
lateral instability in the right knee.  

While April 16, 2001, is the first post-service medical 
evidence of lateral instability, the Board notes that it is 
required to consider the entire history of the Veteran's 
service-connected disability in making its determination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  In the present case, the Veteran's service 
treatment records indicate objective findings for lateral 
instability of the knees as early as 1997.  In this regard, 
the Veteran was seen for complaints of bilateral knee pain in 
January 1997; the examining physician noted that both knees 
demonstrated medial and lateral laxity at zero degrees.  
Similarly, the Veteran's left knee produced a positive varus 
test in February 1997.  And despite negative ligamental 
testing in March 1997, the Veteran was noted to have poor 
musculature around his knee.  The remaining medical evidence 
of record for the period from March 1997 through April 2001 
is not extensive.  In fact, the only other relevant findings 
pertaining to the Veteran's knees are those of a March 2000 
VA podiatry visit.  Examination was limited to the right knee 
only and drawer testing was negative.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

The Veteran indicated at his August 2003 VA examination that 
he has experienced instability since his knee problems began 
in 1997.  As a lay person he is competent to report such 
symptomatology.  Layno, 6 Vet. App. at 469.  Furthermore, the 
Board has no reason to doubt the credibility of his lay 
statement.  See Hayes, 5 Vet. App. at 69-70.  Therefore, with 
consideration of the principle of reasonable doubt, as well 
as medical evidence of laxity in both knees during service 
and a lack of additional medical evidence failing to show 
lateral instability in the Veteran's right and left knees for 
the period between 1997 and April 2001, the Board is of the 
opinion that the Veteran is entitled to separate ratings for 
instability of the right and left knee as of April 8, 1999, 
and not April 16, 2001.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); 38 C.F.R. § 3.59.  See also 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As for the ratings assigned to these disabilities, the Board 
concludes that the competent evidence supports no more than a 
10 percent rating throughout this appeal for the Veteran's 
left knee, and no more than a 20 percent rating throughout 
this appeal for his right knee.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (the Board must consider staged 
ratings); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  A 10 percent rating has been assigned for the left 
knee because the Board concludes that the evidence discussed 
above demonstrates no more than slight lateral instability of 
the left knee.  In this regard, the competent evidence only 
reflects consistent objective findings of medial ligamental 
instability and occasional objective findings of lateral 
ligamental instability in the left knee.  There is no 
indication, however, that the Veteran's left knee instability 
has resulted in recurrent dislocations or episodes of 
"giving way," symptoms which suggest a more severe 
disability picture.  In fact, the Veteran expressly denied 
any problems with recurrent dislocation or "giving way" 
multiple times during this appeal.  See VA Examination Report 
dated in July 2004; see also Troop Medical Clinic Record 
dated March 31, 1997.  

The Board is awarding a 20 percent rating for moderate 
impairment of the Veteran's right knee because, as discussed 
above, his right knee was noted to be less stable than his 
left knee by the April 2001 VA primary care physician.  This 
assessment was confirmed by the objective findings of the 
August 2003 and July 2004 VA examinations which found medial 
and lateral instability of the right knee versus only medial 
instability of the left knee.  Finally, and perhaps most 
importantly, the April 2001 VA primary care physician 
determined that the right knee was of such severity as to 
require a brace for support.  Such evidence suggests that his 
right knee is characterized by a more severe disability 
picture than the left knee.  Still, absent any competent 
medical or lay evidence of recurrent dislocations of the 
right knee or episodes of "giving way," the Board concludes 
that the Veteran's right knee instability is not best 
characterized as severe; thus, a maximum 30 percent schedular 
rating is not warranted.  

In awarding a 20 percent rating as of April 8, 1999, for 
instability of the right knee, the Veteran's combined rating 
for his right lower extremity has increased from 50 percent 
to 60 percent.  See 38 C.F.R. § 4.25.  Under the Amputation 
Rule, he is not entitled to a higher combined rating than 60 
percent.  Therefore, a rating in excess of the 10 percent 
initial rating already assigned for degenerative joint 
disease of the right knee is not assignable as a matter of 
law, and the Board need no longer consider whether a higher 
initial rating is warranted for degenerative joint disease of 
the right knee.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law).

A higher initial rating may still be assignable, however, for 
the Veteran's degenerative joint disease of the left knee as 
the combined rating for his lower extremity remains below 60 
percent for the entirety of this appeal.  As noted above, the 
Veteran's degenerative joint disease of the left knee is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5010 applies to traumatic arthritis and is 
rated according to the criteria for degenerative arthritis 
(Diagnostic Code 5003).  Under Diagnostic Code 5003, the 
Veteran's service-connected degenerative joint disease of the 
left knee should be rated according to the applicable 
limitation of motion criteria.  If, however, the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic code, a 10 percent 
evaluation is appropriate for each major joint or group of 
minor joints affected by limitation of motion that is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The Veteran is currently in receipt of a 10 percent rating 
for degenerative joint disease of the left knee on the basis 
of x-ray evidence of arthritis and painful motion.  See id.  
Thus, in order to warrant a higher rating(s), the competent 
evidence must demonstrate compensable limitation of motion of 
the knee as defined by the Rating Schedule.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 applies to limitation of flexion and provides for a 
10 percent rating when flexion is limited to 45 degrees, a 20 
percent rating when flexion is limited to 30 degrees, and a 
30 percent rating when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 
applies to limitation of extension and provides for a 
noncompensable (zero percent) rating when extension is 
limited to 5 degrees, a 10 percent rating when extension is 
limited to 10 degrees, a 20 percent rating when extension is 
limited to 15 degrees, a 30 percent rating when extension is 
limited to 20 degrees, a 40 percent rating when extension is 
limited to 30 degrees, and, finally, a 50 percent rating when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Additionally, section 4.40 and 4.45 of 
Title 38 of the Code of Federal Regulations require the Board 
to consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate rating for a 
disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the Veteran's reports of 
pain, fatigability, and weakness have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Finally, VA's General Counsel has held that where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), published at 69 Fed. Reg. 59,990 (2004).  As such, 
the Board must consider whether separate compensable ratings 
may be assigned under Diagnostic Codes 5260 and 5261 for the 
Veteran's left knee.  

A review of the range of motion findings in the record 
reveals that the Veteran has demonstrated nearly full 
extension throughout this appeal.  See VA Podiatry Clinic 
Note dated March 24, 2000 (extension limited to 2 degrees); 
VA Primary Care Note dated April 16, 2001 (normal range of 
motion without pain); VA Examination Report dated in August 
2003 (extension to zero degrees); VA Examination Report dated 
in July 2004 (extension to zero degrees).  Similarly, flexion 
has been limited throughout this appeal to no less than 120 
degrees.  See VA Podiatry Clinic Note dated March 24, 2000 
(flexion limited to 120 degrees without pain); VA Primary 
Care Note dated April 16, 2001 (normal range of motion 
without pain); VA Examination Report dated in August 2003 
(flexion limited to 130 degrees); VA Examination Report dated 
in July 2004 (flexion limited to 120 degrees without pain).  
Thus, it appears that the Veteran does not demonstrate 
compensable limitation of extension or flexion of his left 
knee at any time during this appeal and his appeal for an 
initial rating in excess of 10 percent for degenerative joint 
disease of the left knee must be denied.  

In rating the Veteran's knee disabilities, the Board notes 
that it has considered the applicability of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disabilities in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, no higher or separate rating is warranted 
under any of other diagnostic codes.  In this regard, neither 
Diagnostic Code 5258 nor 5259 apply to the Veteran's current 
bilateral knee disability because there is no competent 
evidence of semilunar dislocated cartilage or removed 
cartilage.  The evidence of record also fails to demonstrate 
ankylosis; thus he is not entitled to separate or higher 
ratings under Diagnostic Code 5256.  Finally, the Veteran has 
not had any knee surgery; thus, there is no scarring which 
might warrant separate ratings.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  Layno, 6 Vet. App. at 469; see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, as a 
layperson the Veteran is not competent to provide opinions 
requiring medical knowledge, such as whether his symptoms 
satisfy diagnostic criteria, especially when such criteria 
pertain to specific findings such as degree of limitation of 
motion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, his assertions alone are not competent 
medical evidence that provides a basis for the assignment of 
higher initial ratings for a bilateral knee disability, 
including separate ratings for additional disability.

Extraschedular Consideration

Finally, the Board notes that the above determination is 
based upon application of the pertinent provisions of VA's 
Rating Schedule.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The evidence of record reflects that the Veteran has not 
worked consistently since his discharge in April 1999.  At 
the July 2004 VA examination, he indicated that he had not 
worked since December 2003.  Also of record are a number of 
letters from previous employers; however, these letters do 
not indicate that the Veteran was terminated due to his 
bilateral knee disability, but that he was laid off.  The 
Board acknowledges the Veteran's lay assertions that his knee 
disabilities impact his employability.  However, the medical 
evidence indicates that it is not just his service-connected 
knees which contribute to his difficulty finding and 
maintaining employment, but rather all of his lower extremity 
disabilities, and particularly his service-connected right 
foot disability.  

Furthermore, the Board observes that the criteria in the 
Rating Schedule pertaining to the Veteran's knee disabilities 
focus on findings of instability as well as limitation of 
motion with consideration of functional loss due to pain, 
fatigue, lack of endurance, and incoordination.  Thus, while 
the Board acknowledges the problems created by his knees, it 
is satisfied that the Rating Schedule adequately addresses 
the functional impairment and symptomatology associated with 
his bilateral knee disability and any loss in earning 
capacity.  Cf. Smallwood v. Brown, 10 Vet. App. 93, 97-8 
(1997) (the Board was required to consider whether referral 
for an extra-schedular rating was warranted where a medical 
examiner stated that a foul-smelling odor related to the 
veteran's osteomyelitis precluded employment in a confined 
space with other workers).  Referral for extra-schedular 
consideration is therefore not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In adjudicating this appeal, the Board notes that it took the 
principle of reasonable doubt into consideration.  However, 
as a preponderance of the evidence was against the assignment 
of higher ratings than those discussed above, such rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a disability manifested by chest pain 
has not been received and the appeal is denied.

Entitlement to an initial compensable rating for hallux 
valgus of the left foot with bunion is denied.

An initial rating of 10 percent for instability of the left 
knee is granted from April 8, 1999, to April 15, 2001; a 
rating in excess of 10 percent is not warranted for any 
period of the appeal from April 8, 1999, through the present.

An initial rating of 20 percent for instability of the right 
knee, and no more, is granted as of April 8, 1999, for the 
entirety of the appeal.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.








	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran was awarded service connection for arthritis of 
the left foot by RO rating decision dated in May 2006 and 
assigned an initial 10 percent disability rating, effective 
January 2, 2002.  In June 2006, a notice of disagreement was 
received from the Veteran's accredited representative 
indicating that he desired an "[i]ncreased rating for...left 
foot."  

The Board is of the opinion that this written statement can 
be construed as expressing disagreement and a desire for 
appellate review regarding the initial rating assigned to the 
Veteran's service-connected arthritis of the left foot.  See 
38 C.F.R. § 20.201 (2008).  Therefore, the Board finds that 
the Veteran has filed a timely notice of disagreement.  The 
Court has now made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The Veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to an initial rating 
in excess of 10 percent for arthritis of 
the left foot.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


